FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-10632
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-04-00064-RCJ/
KEVIN ERIC CURTIN,                              PAL
             Defendant-Appellant.
                                            OPINION

       Appeal from the United States District Court
                for the District of Nevada
        Robert C. Jones, District Judge, Presiding

             Argued and Submitted En Banc
        October 3, 2006—San Francisco, California

                    Filed May 24, 2007

        Before: Mary M. Schroeder, Chief Judge, and
    J. Clifford Wallace, Harry Pregerson, Alex Kozinski,
 Stephen S. Trott, Pamela Ann Rymer, Andrew J. Kleinfeld,
  Sidney R. Thomas, Barry G. Silverman, Susan P. Graber,
       M. Margaret McKeown, Kim McLane Wardlaw,
  Marsha S. Berzon, Jay S. Bybee, Consuelo M. Callahan,
                       Circuit Judges.

                 Opinion by Judge Trott;
             Concurrence by Judge Kleinfeld;
             Concurrence by Judge McKeown;
              Concurrence by Judge Wardlaw




                           6113
6118               UNITED STATES v. CURTIN


                         COUNSEL

Cal J. Potter, III, Potter Law Offices, Las Vegas, Nevada, for
the defendant-appellant.

Nancy J. Koppe, Assistant United States Attorney, and Robert
L. Ellman, Appellate Chief, United States Attorneys’ Office,
Las Vegas, Nevada, for the plaintiff-appellee.


                          OPINION

TROTT, Circuit Judge:

   As the end result of a successful law enforcement sting
designed to apprehend sexual predators searching for poten-
tial juvenile victims on the Internet, appellee Kevin Eric Cur-
tin was convicted in federal court by a jury of the felony
crimes of (1) traveling across state lines with intent to engage
in a sexual act with a minor, in violation of 18 U.S.C.
§ 2423(b), and (2) using an interstate facility to attempt to
persuade a minor to engage in sexual acts, in violation of 18
U.S.C. § 2422(b). To prove that Curtin harbored the specific
subjective intent these crimes require, the government used as
evidence lewd stories describing sexual acts between adults
and children in Curtin’s immediate possession when arrested.

   Relying in large measure on an alternative holding in Guam
v. Shymanovitz, 157 F.3d 1154 (9th Cir. 1998) (as amended),
a divided panel of this Court reversed Curtin’s conviction on
the ground that the district court erred in admitting in evi-
dence the sexually explicit materials in his possession for the
limited purpose of shedding light on Curtin’s intent with
                      UNITED STATES v. CURTIN                    6119
respect to his conduct and behavior toward the object of his
travel across state lines. United States v. Curtin, 443 F.3d
1084, 1094 (9th Cir. 2006). Guided by language in Shy-
manovitz, the panel concluded that “ ‘Possession of lawful
reading material is simply not the type of conduct contem-
plated by Rule 404(b)’ ” of the Federal Rules of Evidence. Id.
at 1091 (quoting Shymanovitz, 157 F.3d at 1159).

   We took this case en banc (1) to revisit the panel’s deci-
sion, and (2) to reexamine Shymanovitz’s categorical exclu-
sion as a matter of law of reading materials from the varieties
of evidence that might otherwise fall within the reach of Rule
404(b). We have jurisdiction over the appeal pursuant to 28
U.S.C. § 1291, and, because of a serious flaw in the manner
in which the trial court reviewed Curtin’s stories pursuant to
Federal Rule of Evidence 403, we reverse and remand for a
new trial.

                                  I

   On the afternoon of February 11, 2004, Las Vegas Metro-
politan Police Department Detective Michael Castaneda,
while patrolling the Internet as a 14-year-old girl using the
screen name “christy13,”1 entered a chat channel labeled “lt-
girlsexchat.” He received an instant message from Curtin,
who used the screen name “M-42SOCAL.” According to the
evidence, the chat channel is a place where people go to talk
sex with little girls.

   The detective, as “Christy,” and Curtin “chatted” through
instant messaging for approximately four hours. They
exchanged photos early in the conversation. Castaneda sent
Curtin a picture of a female police officer, taken when she
was fourteen years old. Curtin said his name was “Kenny”
  1
    With thanks to Judge Wallace, we use in large measure and without
further attribution his excellent statement of the facts and background
from the panel opinion.
6120               UNITED STATES v. CURTIN
and that he was forty-two years old, divorced, and living in
Anaheim, California. He told Christy that he was planning to
travel to Las Vegas, Nevada, on Friday, February 13, and
invited her to go to a “Penn and Teller” show on Sunday, Feb-
ruary 15. Penn and Teller are well-known magicians who per-
form regularly in Las Vegas. Christy agreed.

   Curtin extensively discussed sex with Christy during this
conversation, saying that he would love for her to “spend the
night” after the show and hoped to “get a room.” Curtin told
Christy, “I want to make you happy . . . . If you were mastur-
bating and fantasizing about sex, I’d love to have sex with
you.” He added that they “could just make out or I could just
give you oral sex or we could just fool around.” Finally, Cur-
tin made plans to meet Christy in the bowling alley of a Las
Vegas casino at 2:00 p.m. on Sunday, February 15. At the end
of the conversation, Curtin asked Christy to try sleeping
naked that night, and to “imagine my face moving between
your legs and licking you. Imagine my tongue penetrating
you.”

   The next day, Curtin sent Christy an email message saying,
“I can’t tell you how much I’m looking forward to Sunday.
We’re going to have a great time.” The detective and Curtin
later that day had another “chat” during which Curtin contin-
ued to make explicit references to having sex with Christy.
Curtin concluded the “chat” by confirming their meeting and
telling Christy that he, as her relative Uncle Kevin, would
introduce her to Penn and Teller as his “niece,” adding, “Let’s
not get caught, ever.”

   On that Sunday, the police officer whose picture was sent
to Curtin waited in the bowling alley as a decoy, dressed in
the clothes that Christy indicated she would be wearing. Eight
to ten other law enforcement officers also were present. Cur-
tin entered the bowling alley at 1:45 p.m. and walked toward
the area where the decoy officer was sitting. He walked past
her and then turned and walked past her again, looking at her
                    UNITED STATES v. CURTIN                 6121
each time. Curtin then left the area where the decoy was sit-
ting and went to the back of the bowling alley, where he used
his personal digital assistant. At the request of law enforce-
ment officers, a casino security guard approached Curtin and
asked for identification. Curtin showed the guard a United
States passport and subsequently left the bowling alley area of
the casino.

   Curtin reentered the bowling alley at approximately 2:05
p.m. He looked around and again walked to the area where
the decoy officer was sitting. After less than a minute, he
moved closer to her, looking in her direction the entire time.
He stopped behind the officer, and she turned and said “hi”
to him. Whether he said “hi” in return is disputed.

  Curtin then left the bowling alley and started getting into a
van, at which point law enforcement officers stopped and
asked him for identification. He was detained by police and
advised of his Miranda rights. After he waived these rights,
he agreed to speak with the law enforcement officers. In a
voluntary statement, he stated that he had traveled by car to
Las Vegas for meetings. He explained that he was at the
bowling alley to meet a female friend he had met on the inter-
net. He admitted to using the screen name and email address
used to contact Christy. Curtin explained that he often enters
chat rooms and “role play[s]” as if he is engaged in “daddy/
daughter” type conversations, and that he expected Christy to
be a thirty- to forty-year-old woman pretending to be a girl.

   Curtin was then arrested by the Las Vegas police. The per-
sonal digital assistant, which was taken from him at the time
of his arrest, contained in the form of text over 140 stories
about adults having sex with children. The laptop contained
a list of chat channels that Curtin had used in the past, as well
as pictures of girls whose names matched some of those in his
“chat” list.

  Curtin was indicted on one count of travel with intent to
engage in a sexual act with a juvenile, in violation of 18
6122                  UNITED STATES v. CURTIN
U.S.C. § 2423(b), and one count of coercion and enticement,
in violation of 18 U.S.C. § 2422(b).

                                 II

                                A.

   Prior to the trial, it became clear that the only disputed
issue in this case would be Curtin’s subjective intent: did he
intend to hook up sexually with a minor, or with a 30- to 40-
year-old woman who liked to engage in sex acts while pre-
tending she was a child having incestuous sex with her
daddy? Curtin first framed this issue in a motion in limine to
dismiss the indictment on the ground that the “undisputed and
uncontested facts” made it patently obvious that the govern-
ment had “no credible evidence to suggest that [Curtin’s] sub-
jective intentions were to travel to Las Vegas to have sex with
a minor”:

       Curtin did not possess an intent to have sex with a
       14 year old girl when he got into his car and drove
       to Las Vegas; the overwhelming evidence points the
       other way. His voluntary statement, given minutes
       after he was stopped by the police, shows this. . . .
       [W]hen he left California to go to Las Vegas, he was
       going to find work, and at the time he left California
       to travel to Nevada, he had no intentions of having
       relations with a minor, as irrebuttably shown by the
       fact that he did not so much as talk to the person.

       . . . Curtin’s intentions were to try to meet a 30-40
       year old woman who had been fantasizing. It is not
       even close.

       . . . As the defendant’s intent was not to have sex
       with a minor, nor to entice a minor, nor to travel
       interstate to have sex with a minor, . . . this case
       must be dismissed. In the instant case, the defendant
                    UNITED STATES v. CURTIN                 6123
    did not think he was dealing with a minor. The
    police knew there [was] not a minor and in fact there
    was not a minor.

(Emphasis added.)

   Thus, the line was drawn. Curtin’s defense was a matter of
record, and he would not seriously contest the other elements
of the crimes charged against him. The trial would be about
the sole issue of intent and what was in Curtin’s mind during
his undisputed conduct with “christy13.”

   In order to convince the jury that Curtin was actually inno-
cent, his attorney presented him in opening statement as an
“illusionist” by trade, a professional who “immerses himself
in a role. It’s not even close to the same thing as doing it,
especially when you are an illusionist. Have you ever gone to
a magic show and think that something is really real but you
know that it’s not but you get yourself involved in it?” “The
evidence will show that Kevin was an individual involved in
fantasy chat rooms and that he was engaged in role playing
and that he didn’t even use his own name.” “[H]e was, what
is called, ‘cybersex’ role-playing. He thought it was someone
his age that he was dealing with and that they would role-play
in a situation much like a dad and a daughter.” “He did not
do what the government believed he would do because, as I
said before, he was merely engaged in role-playing and fanta-
sy.”

   Curtin took the stand and reiterated the theme that his intent
was to find a consenting adult, not a minor. Repeating this
assertion, counsel then moved unsuccessfully for a directed
verdict. Counsel emphasized this what-was-in-Curtin’s-mind
theme by telling the jury in final summation that “this is the
type of crime that is a situation where you have to look at the
thoughts.”
6124               UNITED STATES v. CURTIN
                              B.

   Confronted with Curtin’s aggressive incest-fantasy-intent
defense — to sexually play daddy/daughter incest, not with a
minor but with an adult — and facing the traditional demand-
ing burden of proof beyond a reasonable doubt, the govern-
ment offered as part of its case-in-chief stories contained on
Curtin’s personal digital assistant, or “PDA.” These stories
were offered in evidence for two equally germane purposes:
(1) to prove that Curtin harbored the subjective intent made
unlawful by law, and (2) to rebut in anticipation Curtin’s lack-
of-intent defense that the daughter in his daddy/daughter sex-
ual fantasy was an adult pretending to be a child.

   Regarding its burden to prove actionable intent, the govern-
ment argued to the court that the stories showed “[w]hat his
fantasies are and this shows his intent. Counsel [for Curtin]
argued he never had the intent to have sex with a child. This
goes to show he had intent.” “[T]he intent that’s involved in
this particular offense is to establish, of course, that he
crossed the state lines in order to have intent [sic] with a
minor.” “And intent is . . . the predominant purpose for which
these are admissible.”

   As to impeaching Curtin’s daddy/adult daughter defense,
the government said that these stories

    go directly against his defense that he had no intent
    to engage in sex with children. . . . The defendant is
    the one who is saying I didn’t have the intent, I never
    had that intent. And these stories that the defendant
    possessed and that the defendant carried around with
    him everywhere he went and when he was commit-
    ting this crime, they show his intent.

    . . . These stories not only go to an element of the
    crime — intent is one of the most important ele-
    ments of the crime, actually — it goes to the element
                   UNITED STATES v. CURTIN                   6125
    of the crime that the defendant himself is attacking,
    pretty much the only element the defendant is attack-
    ing.

                             C.

   Federal courts repeatedly have held that the government
may offer evidence in its case-in-chief in anticipation of an
expected aspect of the defense. For example, in United States
v. Veltre, 591 F.2d 347 (5th Cir. 1979), the appellant com-
plained that the government had been allowed on direct exam-
ination of a cooperating codefendant to introduce her plea of
guilty to the crime for which Veltre was on trial. The Fifth
Circuit said,

       By disclosing Ms. Leone’s guilty plea in opening
    argument, the Government anticipated defense coun-
    sel’s primary defense of impeaching the credibility
    of the Government’s key witness through proof of
    her guilty plea and showing benefits to her in having
    counts dismissed and in obtaining leniency of sen-
    tence. In fact, defense counsel early in the proceed-
    ings attacked the credibility of Ms. Leone as “the
    architect of this crime” and announced his intention
    to introduce evidence of the plea bargain.

       Defense counsel’s expected defense on this theory
    was merely brought out in advance by the Govern-
    ment to blunt adverse impact on the jury and to mini-
    mize the impression that the Government was trying
    to conceal Ms. Leone’s guilty plea. Where, as here,
    the codefendant is a witness at trial, subject to the
    rigors of cross-examination, disclosure of the guilty
    plea to blunt the impact of attacks on her credibility
    serves a legitimate purpose and is permissible.

Id. at 349.
6126               UNITED STATES v. CURTIN
   In a similar situation, in United States v. King, 505 F.2d
602 (5th Cir. 1974), the prosecution was permitted on direct
examination peremptorily to counter thunder from the defense
by introducing evidence of its witness’s prior felony convic-
tions. The court said,

       Upon reviewing the record, we are firmly con-
    vinced that it presents no reversible error. Defense
    counsel’s arguments to the jury and his references to
    [the witness’s] criminal record made it almost essen-
    tial for the prosecution to bring out [the witness’s]
    convictions on direct examination. Once [the wit-
    ness’s] background was injected into the case by
    defense counsel, his record could not be ignored by
    the Government.

Id. at 608 (footnote omitted).

   In our own Circuit, the rule permitting anticipatory
impeachment on direct is the same. In United States v. Hal-
bert, 640 F.2d 1000, 1005 (9th Cir. 1981) (per curiam), we
said, “The prosecutor may also wish to place the plea [of a
cooperating codefendant] before the jury [in its case-in-chief]
so as to blunt defense efforts at impeachment and dispel the
suggestion that the government or its witness had something
to hide.” See also United States v. Necoechea, 986 F.2d 1273,
1280 n.4 (9th Cir. 1993); United States v. Henderson, 717
F.2d 135, 137 (4th Cir. 1983).

                                 D.

   On the second day of trial, the government offered two of
the stories, “My Little Sister” and “Love for the World,” to
show modus operandi, intent, preparation, and knowledge.
They were admitted conditionally over Curtin’s hearsay and
foundation objections, and over his objection incorporating
the prior motion counsel had filed and the district court had
                   UNITED STATES v. CURTIN                  6127
denied. The stories were neither circulated nor read to the
jury.

   The technician who extracted the stories from Curtin’s
PDA testified that both stories were about a father having sex
with his young daughter and the daughter’s enjoyment of the
experience. However, when the government sought to intro-
duce a third story, “Melanie’s Busy Day,” the district court
stopped the questioning. The court allowed the government to
ask general questions, such as whether the stories related to
sex between a minor and an adult, but did not unconditionally
admit them. Recognizing the potentially prejudicial nature of
the stories, and acknowledging Curtin’s argument based on
Rule 404(a) that the evidence constituted inadmissible charac-
ter or propensity evidence, the court held that a story could be
entered into evidence only if it tied into Curtin’s intent,
knowledge, preparation, or modus operandi; in other words,
if it had some relevance to the charges. In this connection, the
court instructed the jurors as follows:

       THE COURT: Counsel intends to offer evidence
    of items recorded — held on the PDA. This evidence
    is only offered for a limited purpose.

       That means that the defendant is on trial only for
    things he is alleged to have done in the Indictment.
    He cannot be convicted of proclivities, for example.

       Therefore, you cannot take any of this evidence
    for simple proclivity. He can only be convicted for
    conduct he is alleged to have done in the Indictment.

       Therefore, each time Prosecution intends to offer
    one of these items stored on the PDA, I have
    required them to state the purpose; for example, the
    intent of the defendant or his knowledge or his
    method.
6128                UNITED STATES v. CURTIN
       But it cannot be taken generally for his proclivity.
    No one can be convicted for simply their proclivity
    or thoughts. They can only be convicted for acts that
    they are alleged to have done with the appropriate
    intent.

       So if you understand what I’m saying, I’m giving
    you a limiting instruction. You may only take this
    evidence for the limited purpose which the prosecu-
    tion will tell us it’s offered for and not generally for
    defendant’s proclivity.

   The government then asked the court to make a preliminary
legal determination about the admissibility of the remaining
stories. The government argued that “Melanie’s Busy Day”
was admissible to show intent, modus operandi, preparation,
and knowledge because it had language similar to that used by
Curtin in his email to Christy, namely, language concerning
oral sex and a child masturbating. The government argued
that “Missing Big Brother,” which discussed how the adult
did not want to hurt the child during sex, also was admissible
for intent, modus operandi, preparation, and knowledge. The
government made similar arguments with regard to seventeen
other stories, with titles such as “I’m Being Molested,” “The
Good Girl,” “A Relative Interest,” “Restrictions,” “Teaching
the Kids,” and “Mommy Juice.”

   The following morning, Curtin renewed his objection to the
admission of the stories, arguing that they were highly preju-
dicial and were being admitted only to show propensity or
proclivity, in violation of Rule 404(a). Rule 404(a) bans the
use of “character” evidence to prove action “in conformity
therewith on a particular occasion . . . .” Eventually, after
more argument and extensive offers of proof, but without
reading the stories in their entirety, the district court agreed to
admit with limiting instructions five of the stories: “My Little
Sister” (which involved incest and the impregnation of a nine-
year-old girl), “Love for the World” (which involved incest),
                      UNITED STATES v. CURTIN                      6129
“Melanie’s Busy Day” (which involved an eleven-year-old
girl initiating sex with, among others, her father and her
teacher), “Restrictions” (same), and “Daddy’s Lessons”
(same).

                                   E.

   Curtin contends here, as he did at trial, that (1) the five sto-
ries amounted to inadmissible character evidence, introduced
only to show propensity in violation of Rule 404(a) of the
Federal Rules of Evidence, and (2) that the probative value of
the stories was exceeded by their potential prejudice, in viola-
tion of Rule 403. The government responds that the stories
fall outside the parameters of Rule 404 altogether because
they are inextricably intertwined with the charged crimes.2
Alternatively, the government argues that the stories were
properly admitted under Rule 404(b), not as general bad char-
acter or propensity evidence, but as evidence of acts tending
to prove Curtin’s intent. Finally, the government asserts that
the admission of the stories did not violate Rule 403.

   Curtin objected also to the admission of the stories in the
district court, relying, inter alia, on Guam v. Shymanovitz,
157 F.3d 1154 (9th Cir. 1998) (as amended). Shymanovitz
was a middle-school guidance counselor who was charged
with sexually and physically abusing several of the boys
under his supervision. Id. at 1155. Both Shymanovitz and this
appeal address whether sexually explicit reading material is
admissible under Rule 404(b). We concluded in Shymanovitz
that the magazine articles failed to constitute a Rule 404(b)
“bad act.” “[P]ossession of lawful reading material is simply
not the type of conduct contemplated by Rule 404(b).” Id. at
1159. Additionally, we held that possession of lawful reading
  2
   Because we conclude that the stories contained relevant evidence that
was admissible pursuant to Rule 404(b), we need not address the govern-
ment’s contention that they were admissible as “inextricably intertwined”
with the alleged offenses.
6130               UNITED STATES v. CURTIN
material was not similar to actual criminal conduct, thus fail-
ing the third criterion of the Spillone test. “[T]here is simply
no doubt that a wide gulf separates the act of possessing writ-
ten descriptions or stories about criminal conduct from the act
of committing the offenses described.” Id.

                              F.

   We review for an abuse of discretion a district court’s
admission of evidence. United States v. Romero, 282 F.3d
683, 688 (9th Cir. 2002). We review also for an abuse of dis-
cretion a court’s decision that the probative value of evidence
exceeds its potential for unfair prejudice. See id. at 520.

                              III

                              A.

                          Relevancy

   [1] Rule 402 of the Federal Rules of Evidence declares that
“[a]ll relevant evidence is admissible, except as otherwise
provided by the Constitution of the United States, by Act of
Congress, by these rules, or by other rules prescribed by the
Supreme Court pursuant to statutory authority.” In turn, Rule
401 defines relevant evidence as “evidence having any ten-
dency to make the existence of any fact that is of consequence
to the determination of the action more probable or less prob-
able than it would be without the evidence.” To be “relevant,”
evidence need not be conclusive proof of a fact sought to be
proved, or even strong evidence of the same. All that is
required is a “tendency” to establish the fact at issue. The
Advisory Committee Notes to the 1972 Proposed Rules
remind us that “[r]elevancy is not an inherent characteristic of
any item of evidence but exists only as a relation between an
item of evidence and a matter properly provable in the case.”
In that relation, “[t]he fact to be proved may be ultimate,
                        UNITED STATES v. CURTIN                         6131
intermediate, or evidentiary; it matters not, so long as it is of
consequence in the determination of the action.” Id.

   [2] Rule 404, which separately deals with “character” evi-
dence, and its subsection 404(b), which covers evidence of
other (1) crimes, (2) wrongs, or (3) acts,3 is not a different
pathway to the admission of evidence — although it is fre-
quently misunderstood as such. Rule 404 is simply a specific
qualification of the general rule of the admissibility of all rele-
vant evidence. Rule 404, upon which Curtin’s counsel relied
in the district court, renders inadmissible evidence of a per-
son’s general character if used to show propensity or procliv-
ity. The clear purpose of this Rule is to confront as a matter
of law the proposition that a person’s bad character as demon-
strated by behavior is relevant and therefore admissible to
prove that he acted in conformity therewith. Once again, the
Advisory Committee Notes to the 1972 Proposed Rules illus-
trate the discrete purpose of Rule 404:

      Character evidence is of slight probative value and
  3
    The “acts” described need not be “bad” acts, even though “bad” is the
improper adjective sometimes misused to describe them. See Curtin, 443
F.3d at 1091 (“We concluded in Shymanovitz that the magazine articles
failed to constitute a Rule 404(b) ‘bad act.’ ”) (citation omitted). Rule
404(b) covers not just other crimes or wrongs, but also explicitly “other
acts” — if the “other” acts are relevant to the purposes specified in the rule
such as intent, motive, preparation, knowledge, etc. The other “act” does
not need to be “bad,” just relevant in such a way as to avoid being nothing
more than character or propensity evidence. See United States v. Johnson,
27 F.3d 1186, 1192 (6th Cir. 1994) (explaining that, “where there is thrust
upon the government, either by virtue of the defense raised by the defen-
dant or by virtue of the elements of the crime charged, the affirmative duty
to prove that the underlying prohibited act was done with a specific crimi-
nal intent, other acts evidence may be introduced under Rule 404(b)”),
(emphasis added); cf. United States v. Brand, 467 F.3d 179, 207 (2d Cir.
2006) (“[P]rior acts evidence admitted under Rule 404(b) . . . [requires]
‘some connection’ between the reason for introducing the prior act and the
nature of the crimes charged.”). Any language in Shymanovitz to the con-
trary is disapproved.
6132                 UNITED STATES v. CURTIN
      may be very prejudicial. It tends to distract the trier
      of fact from the main question of what actually hap-
      pened on the particular occasion. It subtly permits
      the trier of fact to reward the good man and to pun-
      ish the bad man because of their respective charac-
      ters despite what the evidence in the case shows
      actually happened.

Id. (internal quotation marks omitted).

   Understood in this light, Rule 404(b) is merely a clarifica-
tion of the general rule precluding the shotgun use of extrinsic
“bad man” evidence. Rule 404(b), as explained by the notes,

      deals with a specialized but important application of
      the general rule excluding circumstantial use of char-
      acter evidence. Consistently with that rule, evidence
      of other crimes, wrongs, or acts is not admissible to
      prove character as a basis for suggesting the infer-
      ence that conduct on a particular occasion was in
      conformity with it. However, the evidence may be
      offered for another purpose, such as proof of motive,
      opportunity, and so on, which does not fall within
      the prohibition. In this situation the rule does not
      require that the evidence be excluded. No mechani-
      cal solution is offered.

Id.

   [3] Rule 404(b) is a rule of inclusion — not exclusion —
which references at least three categories of other “acts”
encompassing the inner workings of the mind: motive, intent,
and knowledge. Once it has been established that the evidence
offered serves one of these purposes, the relevant Advisory
Committee Notes make it clear that the “only” conditions jus-
tifying the exclusion of the evidence are those described in
Rule 403: unfair prejudice, confusion of the issues, mislead-
                   UNITED STATES v. CURTIN                     6133
ing the jury, undue delay, waste of time, or needless presenta-
tion of cumulative evidence:

       The second sentence of Rule 404(b) as submitted
    to the Congress began with the words “This subdivi-
    sion does not exclude the evidence when offered”.
    The Committee amended this language to read “It
    may, however, be admissible”, the words used in the
    1971 Advisory Committee draft, on the ground that
    this formulation properly placed greater emphasis on
    admissibility than did the final Court version. House
    Report No. 93-650.

      This rule provides that evidence of other crimes,
    wrongs, or acts is not admissible to prove character
    but may be admissible for other specified purposes
    such as proof of motive.

       Although your committee sees no necessity in
    amending the rule itself, it anticipates that the use of
    the discretionary word “may” with respect to the
    admissibility of evidence of crimes, wrongs, or acts
    is not intended to confer any arbitrary discretion on
    the trial judge. Rather, it is anticipated that with
    respect to permissible uses for such evidence, the
    trial judge may exclude it only on the basis of those
    considerations set forth in Rule 403, i.e., prejudice,
    confusion or waste of time. Senate Report No. 93-
    1277.

1974 Enactment, Note to Subdivision (b) (emphasis added).

   The Supreme Court embraced this inclusionary understand-
ing of Rule 404(b) and its handling of “other acts” in Hud-
dleston v. United States, 485 U.S. 681 (1988):

    Federal Rule of Evidence 404(b)—which applies in
    both civil and criminal cases—generally prohibits
6134               UNITED STATES v. CURTIN
    the introduction of evidence of extrinsic acts that
    might adversely reflect on the actor’s character,
    unless that evidence bears upon a relevant issue in
    the case such as motive, opportunity, or knowledge.
    Extrinsic acts evidence may be critical to the estab-
    lishment of the truth as to a disputed issue, especially
    when that issue involves the actor’s state of mind
    and the only means of ascertaining that mental state
    is by drawing inferences from conduct.

Id. at 685 (emphasis added).

   Moreover, the Court explicitly embraced the Advisory
Committee’s inclusionary understanding of the Rule as
reflecting the intent of Congress:

    Petitioner’s reading of Rule 404(b) as mandating a
    preliminary finding by the trial court that the act in
    question occurred not only superimposes a level of
    judicial oversight that is nowhere apparent from the
    language of that provision, but it is simply inconsis-
    tent with the legislative history behind Rule 404(b).
    The Advisory Committee specifically declined to
    offer any “mechanical solution” to the admission of
    evidence under 404(b). Rather, the Committee indi-
    cated that the trial court should assess such evidence
    under the usual rules for admissibility: “The determi-
    nation must be made whether the danger of undue
    prejudice outweighs the probative value of the evi-
    dence in view of the availability of other means of
    proof and other factors appropriate for making deci-
    sions of this kind under Rule 403.” [S]ee also S.
    Rep. No. 93-1277, p. 25 (1974) (“[I]t is anticipated
    that with respect to permissible uses for such evi-
    dence, the trial judge may exclude it only on the
    basis of those considerations set forth in Rule 403,
    i.e. prejudice, confusion or waste of time”).
                   UNITED STATES v. CURTIN                    6135
    Petitioner’s suggestion that a preliminary finding is
    necessary to protect the defendant from the potential
    for unfair prejudice is also belied by the Reports of
    the House of Representatives and the Senate. The
    House made clear that the version of Rule 404(b)
    which became law was intended to “plac[e] greater
    emphasis on admissibility than did the final Court
    version.” The Senate echoed this theme: “[T]he use
    of the discretionary word ‘may’ with respect to the
    admissibility of evidence of crimes, wrongs, or other
    acts is not intended to confer any arbitrary discretion
    on the trial judge.” Thus, Congress was not nearly so
    concerned with the potential prejudicial effect of
    Rule 404(b) evidence as it was with ensuring that
    restrictions would not be placed on the admission of
    such evidence.

Id. at 688-89 (citations omitted) (emphasis added).

                              B.

                         The Stories

   The material on Curtin’s PDA in his possession when he
arrived in Las Vegas to meet Christy consisted of approxi-
mately 140 prurient stories containing graphic descriptions of
sexual acts with minors. With one exception, which we will
discuss in connection with our Rule 403 analysis, the five sto-
ries admitted in evidence are built around daddies having sex-
ual relations with child daughters, not adults, and the blunt
and descriptive sexual content of the stories parallel Curtin’s
email exchanges with Christy.
6136                  UNITED STATES v. CURTIN
                                  C.

                         Curtin’s Emails

   To illustrate the shared material similarities between the
stories in Curtin’s PDA and the escalating salacious entice-
ments he made online to “christy13,” here are some represen-
tative examples of his email conversations with her. They
tend to show — as do the stories — an adult intending to initi-
ate a young virgin into the world of adult sex:4

      Christy: You don’t mind that I’m 14?

      Curtin: Do you mind that I’m 42?

      Christy: No, not at all.

      Curtin: Have you ever been with an older guy?

      Christy: No, I’m still a virgin, if that is what you’re
      asking.

      Curtin: Well, what would you want to do with me?
      I’d love to make out with you. Is that weird?

                                 ...

      Curtin: Do you masturbate?

      Christy: No, never have . . . .

                                 ...

      Curtin: Do you never get urges?
  4
   For ease of reading the format has been modified. The content of the
conversation is unaltered. We use the word “adult” advisedly.
                UNITED STATES v. CURTIN                  6137
Christy: What do you mean?

Curtin: You never feel horny?

Christy: No. Is that okay?

                         ...

Curtin: Do you have periods yet?

Christy: Yes.

Curtin: I just logged on and looked at your picture.
You’re so sexy that it’s hard to believe you don’t get
horny.

Christy: I don’t think that I’m pretty.

Curtin: I think you are, and I think you’re sexy.

Christy: Thanks.

                         ...

Christy: What should I do or how should — how far
should I go?

Curtin: I’ll probably go as far as you want to go.

Christy: I want to make you happy.

Curtin: I want to make you happy, too. If you were
masturbating and fantasizing about sex, I’d love to
have sex with you. But since you’re not, I don’t want
to push you past anything you’re ready for . . . .

                         ...
6138               UNITED STATES v. CURTIN
    Christy: I heard that it hurts the first time. Also, that
    you can get pregnant real easy . . . .

    Curtin: There are things we can do to stop that.

                              ...

    Curtin: Or, we could just make out or I could just
    give you oral sex or we could just fool around.

    Christy: Would it hurt if you gave me oral sex?

    Curtin: No, not at all.

                              ...

    Christy: What should I bring to sleep in, my pj’s or
    will my jeans and shirt be okay?

    Curtin: Nothing. I don’t want you to sleep in any-
    thing.

    Christy: Really? Not even my underwear? Won’t
    that be a little uncomfortable?

    Curtin: No, that’s the best way to sleep, all cuddled
    up, two naked bodies.

    Christy: Okay, if you say so. I just think it would be
    uncomfortable.

    Curtin: Try tonight and tell me if it is. And imagine
    my face moving between your legs and licking you.
    Imagine my tongue penetrating you.

    Christy: I can’t. Mom and Dad come in at night and
    check in on me and tell me all the time that they
    cover me up with my blanket. So they would see that
               UNITED STATES v. CURTIN                    6139
I was naked and would ask me why. Plus, if my dad
saw me naked, I would be so embarrassed.

                         ...

Christy: It won’t hurt, right?

Curtin: No, it won’t hurt.

                         ...

Curtin: Have you thought about my head between
your legs, licking you?

Christy: Yes. Kind of curious what that will feel like.

Curtin: Have you touched yourself there?

Christy: Only while taking a shower to was [sic]
myself. Am I weird?

Curtin: No, I just thought you might have when
thinking about me, about — thinking about we’re
going to do.

                         ...

Curtin: I did, by the way. I looked at your picture
and played with myself thinking about what it would
feel — what it would be like to have sex with you.
You are so sexy.

Christy: Really? You did?

Curtin: Yes . . . .

Curtin: I want to make you feel so good. I want this
to be the best you’ve ever felt.
6140                UNITED STATES v. CURTIN
    Christy: Really? You’re so nice.

                             ...

    Curtin: Can you get undressed?

    Christy: No way. My little sister comes in and out of
    my room a lot and she would tell Mom or Dad that
    I did not have any clothes on.

    Curtin: Rats.

    Christy: Why? What were you going to have me do?

    Curtin: Play with yourself.

    Christy: Oh, I never have done that kind of stuff.

    Curtin: I know. I was hoping you’d start. No big
    thing. . . . It would just be sexy.

    Christy: I’m going to feel so dumb when we are
    alone because I won’t know what to do.

    Curtin: No, you won’t feel dumb. The only thing I
    ask is if something feels good, tell me. And if some-
    thing feels bad, tell me. I just want to make you feel
    so good.

    Christy: Okay, I will.

                             ...

    Curtin: I’m going to make it so good for you. I’m
    going to get you to come and come and come.

    Christy: Will it hurt if you do that?
                   UNITED STATES v. CURTIN                   6141
    Curtin: No, it will feel real good. I’m not going to
    hurt you. Remember, I promised.

    Christy: Okay. I get a little excited when I think
    about you being my first.

    Curtin: I’m going to love sucking on your breasts,
    your naked body in front of me, and moving down
    and licking you and putting my tongue in you.

                             ...

    Curtin: I’d love for you to put my d . . . k in your
    mouth. Would you do that?

    Christy: If you want me to, I think I will.

    Curtin: .

    Curtin: I’ll show you how to do that to drive a guy
    nuts. .

    Christy: To do what?

    Curtin: Give a blow job. Put a guy’s d . . . k in your
    mouth.

    Christy: Really? You are going to teach me how to
    give a blow job? If my girlfriends only knew, they
    would be jealous.

    Curtin: Sure. .

                             D.

            The Relevancy of Curtin’s Stories

   [4] Under the precise circumstances of this case, and given
the nature of the defense, was Curtin’s immediate possession
6142                UNITED STATES v. CURTIN
in his PDA of material involving sexual contact with minors
relevant? Our answer is “yes.” To the extent that the stories
involved sexual activity between adults and children, his pos-
session of that material was “evidence having any tendency to
make the existence of any fact that is of consequence to the
determination of the action more probable or less probable
than it would be without the evidence.” Fed. R. Evid. 401. As
acknowledged by the Supreme Court:

    Extrinsic acts evidence may be critical to the estab-
    lishment of the truth as to a disputed issue, especially
    when that issue involves the actor’s state of mind
    and the only means of ascertaining that mental state
    is by drawing inferences from conduct.

Huddleston, 485 U.S. at 685.

  Relevancy boils down to what our human experiences tell
us, sometimes called common sense. As explained in McCor-
mick on Evidence § 185 (6th ed. 2006),

    [H]ow can a judge know whether the evidence could
    reasonably affect an assessment of the probability of
    the fact to be inferred? In some instances, scientific
    research may show that the fact in issue is more
    likely to be true (or false) when such evidence is
    present than when it is not. Ordinarily, however, the
    answer must lie in the judge’s own experience, [the
    judge’s] general knowledge, and [the judge’s]
    understanding of human conduct and motivation.

(Emphasis added.)

   [5] Curtin’s possession in his PDA of this material at the
time of his intended encounter with Christy clearly illumi-
nated his thoughts and his subjective intent to carry out his
daddy/daughter sexual initiation escapades with a juvenile,
not an adult. Any lingering question of relevancy was put to
                   UNITED STATES v. CURTIN                  6143
rest by Curtin’s defense that it was all a fantasy to be consum-
mated with an adult. The similarities between the email con-
versations and the content of the stories were readily apparent.

   Moreover, the relevancy of the disputed evidence in this
case has another dimension. This was not a case where the
defense, relying on the government’s burden of proof, simply
contended that the government’s evidence fell short of dem-
onstrating the required intent beyond a reasonable doubt.
Here, the defense was not merely arguing that the intent had
not been proved, but rather that Curtin harbored a completely
different intent than the intent required to convict; and the
defense set out aggressively to establish this innocent intent
in the minds of the jurors. In this regard, Curtin testified as
follows:

    Q. [Counsel for Curtin] And can you tell us what
    your intent was in terms of role-playing.

    A. [Curtin] I was looking for — I had just come
    out of a divorce. I was — we separated last July.
    And I’m a person who likes being married. I enjoy
    the married life. I enjoy having someone I can talk
    to about anything.

       I was looking for another relationship. So, what I
    was looking for in the fantasy chat rooms was to find
    someone who was interested, at least initially, in a
    good sex life, but someone who is interested in a
    relationship, spending time together.

    Q. And were you focusing on any particular peo-
    ple?

    A.   I’m — I’m not sure I understand the question.

    Q. Well, is there an age group that you were focus-
    ing on?
6144                UNITED STATES v. CURTIN
    A. If you’re asking if there’s an age group of per-
    sonas that I was focusing on, not really.

      I was involved in some of the chat rooms, the —
    some of the fantasy chat rooms where people were
    representing themselves as under-age girls, girls who
    have gone through puberty but haven’t reached legal
    age.

      And as far as the actual person behind those per-
    sonas, an adult female, consenting adult.

    Q. All right. And you weren’t targeting young
    girls?

    A.    No.

   Curtin bolstered his defense with six witnesses, including
two relatives (father and brother) and four business and per-
sonal friends. The common element in their collective testi-
mony was that Curtin had a reputation as a “straight arrow,”
a “boy scout,” and as a person who does not drink and who
is polite, respectful, and moral. Each witness testified also that
his or her opinion of Curtin’s moral character was unquali-
fiedly positive and without blemish. The clear impact of this
testimony was to imply that Curtin never would have engaged
in sexual conduct with a minor, which in turn supported his
defense of a different intent than the intent required by the
crimes charged in the indictment.

  In closing argument, Curtin’s counsel forcefully summed
up his factual defense of no intent as follows:

    Whether the fantasies are something that you would
    engage in, it doesn’t matter because, once again, as
    the Court has instructed you, it’s protected by the
    First Amendment.
               UNITED STATES v. CURTIN                     6145
   Kevin gave you a list, gave you reasons why he —
while engaging in this fantasy, while engaging in
these types of activities, that he used persona.

   He told you that the name was Kenny Huston, that
he had a Kenny Huston picture, and that, indeed, the
pictures showed a different individual than Kevin
Curtin.

  How is it different? The hair was different. The
individual was thinner. The situation where he is not
Kenny Huston.

   And there’s really a whole other persona there in
terms of Christy. I mean, if you think of the reality
of this situation, that you have a detective, I would
assume in his 40s, likewise, engaged in the persona
of a 14-year-old girl.

   Kevin Curtin at that point in time tells you that, in
fact, he believed that he was going to an adult place,
a casino.

  I’ll submit to you that whether a casino has a
bowling alley or whether they tried to change casi-
nos here in marketing in Las Vegas, Nevada, in the
family areas, casinos are for adults.

   There’s no question that casinos are for adults. If
they have movie theaters or if they have the second
coming of Chuck E. Cheese with an arcade or some-
thing of that nature, the fact remains that the Sun-
coast is a casino and an adult facility.

. . . I would submit to you, once again, that is a fur-
ther indication of role-playing and as a fantasy and
of a statement made on the Internet that has no cre-
dence with the type of situation that we have here.
6146                UNITED STATES v. CURTIN
       The Government has also told you that this isn’t
    a thought crime. And I would submit to you that this
    is the type of crime that is a situation where you
    have to look at the thoughts.

    . . . And we called what we call character witnesses,
    individuals who have known Kevin Curtin; either his
    family members, friends, or business associates that
    deal with him on a daily basis.

   [6] Curtin’s defense makes the stuff in Curtin’s possession
all the more relevant because this is where the battle lines
were drawn — what was in Curtin’s mind as he traveled to
meet Christy. Consequently, the stories were not of marginal
relevance, the stories were at the core of the only material fact
the defense sought to dispute. The nature of the defense
heightened the probative value of the stories because they not
only tended to prove Curtin’s intent, but to demonstrate also
that his aggressive defense was not credible. Thus, the evi-
dence was probative both of Curtin’s intent and the credibility
of his innocence defense.

   [7] Given this combination of facts, we cannot say that the
district court, who was aware of the nature of this evidence
and the issues at play, erred in determining that the stories in
Curtin’s possession contained relevant evidence of Curtin’s
intent. Here, the Second Circuit’s relevancy analysis in United
States v. Brand, 467 F.3d 179 (2d Cir. 2006), is instructive
and persuasive. Brand was charged, as was Curtin, with trav-
eling across state lines with the purpose of engaging in sexual
acts with a minor (“Julie”) in violation of 18 U.S.C.
§ 2423(b). Id. at 182. When Brand was apprehended, FBI
agents found in his car suggestive pictures of young girls, and
after his arrest they seized his home computer, which con-
tained “approximately eighty images of child pornography
and child erotica” along with a downloaded photograph of his
prey. Id. at 186. The trial court admitted in evidence sixteen
of the images after concluding they were relevant evidence of
                   UNITED STATES v. CURTIN                     6147
Brand’s intent and therefore admissible under Rule 404(b). Id.
at 187.

   On appeal, Brand argued that the district court’s admission
of the images was erroneous and highly prejudicial. Id. at 195.
The government countered that the evidence was probative of
Brand’s intent, which was, as in the case before us, the “pri-
mary issue in dispute.” Id. at 196. In holding that the district
court did not abuse its discretion, the court noted that “in
making its evidentiary rulings, the district court concluded”
— as did the court here — that Brand “put his intent to com-
mit the charged crimes at issue.” Id. The court held,

    The images Brand possessed on his computer were
    relevant to determining whether, in traveling across
    state lines to meet “Julie” and in attempting to entice
    [her] , Brand intended to engage in illicit sexual
    activity . . . . [T]hese images provided a glimpse into
    Brand’s sexual interest in children and, as such, were
    highly probative of whether he wanted to have sex
    with “Julie” . . . . [T]he fact that Brand had images
    of child pornography on his computer made it “more
    probable . . . than it would be without the evidence,”
    Fed. R. Evid. 401, that Brand’s intent was to travel
    [interstate] to engage in illicit sexual activity and to
    attempt to entice a minor to engage in sexual activity
    ....

    . . . A reasonable juror could conclude that Brand
    was whetting his own sexual appetite for his encoun-
    ter with “Julie.” A causal link between possession of
    child pornography and the commission of sexual
    crimes need not be proven conclusively for the evi-
    dence in question to be admissible. . . . [T]here is
    enough similarity or connection between the two so
    as to make the pictures on Brand’s computer relevant
    to his intent . . . .
6148                  UNITED STATES v. CURTIN
      . . . [T]he district court did not abuse its discretion
      in holding that evidence that Brand possessed child
      pornography was admissible under Rule 404(b) to
      show whether Brand’s intent . . . involved an intent
      to engage in sexual activity with a minor . . . .

Id. at 197-99.

  In reaching its holding, the Second Circuit relied, as do we,
on the Supreme Court’s instruction in Huddleston that

      “[e]xtrinsic acts evidence may be critical to the
      establishment of the truth as to a disputed issue,
      especially when that issue involves the actor’s state
      of mind and the only means of ascertaining that
      mental state is by drawing inferences from conduct.”

Id. at 196 (quoting Huddleston, 485 U.S. at 685); see supra
Part III A.5

   To further illustrate the relevancy of Curtin’s recent PDA
downloads, what would we certainly hold if the evidence in
question was Curtin’s possession of stories in his PDA con-
sisting of role playing daddy/daughter incest with female adults6
— not minors — and the district court had excluded the sto-
ries as “irrelevant”? Curtin would have attempted to admit the
stories into evidence to demonstrate that he had intended to
meet an adult. Without a doubt, a convicted Curtin would
assert on appeal that the content of the stories shed light on
his subjective intent and — as counsel put it to the jurors —
  5
     See also United States v. Viefhaus, 168 F.3d 392, 397-98 (10th Cir.
1999) (approving the admission of “racist and inflammatory literature” to
counter a “lack of intent” defense); United States v. Magleby, 241 F.3d
1306, 1318-19 (10th Cir. 2001) (affirming the admission of the lyrics of
a racist song to illustrate a defendant’s intent).
   6
     Or, maybe the actual testimony of a woman with whom he had played
daddy/daughter.
                    UNITED STATES v. CURTIN                  6149
his “thoughts” as he communicated with “christy13,” and as
he traveled interstate with the stories in his pocket to meet
her; and there is no doubt that we would agree. Why? Because
the stories would have a “tendency to make the existence of
any fact that is of consequence to the determination of the
action more probable or less probable than it would be with-
out the evidence.” Fed. R. Evid. 401. Such stories would cor-
roborate his claim of adult incest fantasy. How else could he
do that without evidence of “other acts,” as they are called?
Conversely, the absence of such adult stories, coupled with
the presence of stories wherein children are the objects of the
sexual appetites of adults, is equally relevant to prove the
government’s case and to confront Curtin’s defense.

   In Internet “sting” cases such as this involving claims of
entrapment, the issue of what a defendant’s state of mind was
immediately prior to his contact with a sexual target purport-
ing to be a minor is routinely a serious point of contention.
We call the issue one of “predisposition,” and it is primarily
a question of fact. In United States v. Poehlman, 217 F.3d
692, 695 (9th Cir. 2000), for example, Poehlman, a cross-
dresser, was charged with willingly crossing state lines to
have sex with minors, but it appeared that when first con-
tacted by the government, he was looking for adults with
whom to engage in his “proclivities,” not children. However,
the undercover officer with whom he was corresponding
deftly turned Poehlman’s prurient interest to children, and he
responded accordingly. Id. at 696-97. In court, charged with
a violation of 18 U.S.C. § 2423(b), Poehlman relied on his
initial interest in adults to demonstrate a lack of predisposition
to involve minors in his sexual plans, arguing that the govern-
ment took advantage of that lawful interest and unlawfully
used it to steer him to children. Id. at 698-99. In concluding
that he had indeed been entrapped, we said, “The government
thus played on Poehlman’s obvious need for an adult relation-
ship, for acceptance of his sexual proclivities and for a family,
to draw him ever deeper into a sexual fantasy world involving
these imaginary girls.” Id. at 702.
6150               UNITED STATES v. CURTIN
   To verify a factually fatal lack of predisposition on Poehl-
man’s part to target minors, we looked at what was missing
from the record that might have shown an interest in children:

       By analogy, the fact that Poehlman willingly
    crossed state lines to have sex with minors after his
    prolonged and steamy correspondence with Sharon
    cannot, alone, support a finding of predisposition. It
    is possible, after all, that it was the government’s
    inducement that brought Poehlman to the point
    where he became willing to break the law. As in
    [Jacobson v. United States, 503 U.S. 540 (1992)],
    we must consider what evidence there is as to Poehl-
    man’s state of mind prior to his contact with Sharon.

       On this score, the record is sparse indeed; it is eas-
    ier to say what the record does not contain than what
    it does. The government produced no e-mails or chat
    room postings where Poehlman expressed an interest
    in sex with children, or even the view that sex with
    children should be legalized. Nor did the government
    produce any notes, tapes, magazines, photographs,
    letters or similar items which disclosed an interest in
    sex with children, despite a thorough search of
    Poehlman’s home. There was no testimony from the
    playmates of Poehlman’s children, his ex-wife or
    anyone else indicating that Poehlman had behaved
    inappropriately toward children or otherwise mani-
    fested a sexual interest in them.

Id. at 703-04 (emphasis added).

   [8] Thus, contextual and circumstantial evidence becomes
acutely relevant to a defendant’s material state of mind “prior
to his contact” with the object of his sexual attention and, as
Poehlman reveals, such evidence is not only admissible, but
may be critical.
                   UNITED STATES v. CURTIN                   6151
                             E.

   We routinely have held that circumstances surrounding an
alleged crime become more relevant when the defendant
makes his intent a disputed issue. Take the case of Larry
McCollum. McCollum claimed that although he entered a
bank and gave an employee a note demanding $100,000, he
had no criminal intent to commit robbery because he was act-
ing involuntarily under the influence of hypnosis. United
States v. McCollum, 732 F.2d 1419 (9th Cir. 1984). The dis-
trict court admitted a prior conviction for armed robbery to
counter his defense of a lack of intent. Id. at 1423. We
affirmed, holding:

      In this case, . . . the defense conceded that McCol-
    lum performed all acts charged by the prosecution.
    The key issue, indeed the only disputed issue, was
    whether McCollum acted with intent to rob the bank.
    Where the mental state to be inferred from undis-
    puted overt acts of a defendant is the crucial issue,
    evidence of past criminal acts has generally been
    found insufficiently prejudicial to warrant exclusion.

Id. at 1425; see also United States v. Verduzco, 373 F.3d
1022, 1028 (9th Cir. 2004) (quoting McCollum and affirming
the use of evidence of other similar criminal acts to counter
an affirmative defense of duress).

   The precedents discussing the use of other act evidence to
establish criminal intent where intent is denied are seemingly
endless. In United States v. Brunson, 657 F.2d 110, 115 (7th
Cir. 1981), our sister circuit said,

    The remainder of appellant’s contentions are equally
    unpersuasive. Appellant complains that the trial
    judge erred in admitting the Government’s evidence
    of appellant’s prior allegedly criminal conduct relat-
    ing to counterfeiting after appellant had admitted
6152               UNITED STATES v. CURTIN
    that conduct on the stand. The evidence, as stated
    previously, was offered and admitted in rebuttal to
    appellant’s main defense that he did not intend to use
    the counterfeit money to defraud anyone. The admis-
    sion for such purposes was clearly proper both
    because intent was a necessary element of the crime
    and because of appellant’s chosen defense.
    Fed.R.Evid. 404(b); United States v. Weidman, 572
F.2d 1199, 1202 (7th Cir. 1978), cert. denied, 439
U.S. 821, 99 S. Ct. 87, 58 L. Ed. 2d 113; United States
    v. Semak, 536 F.2d 1142, 1145 (6th Cir. 1976);
    United States v. Onori, 535 F.2d 938, 943 (5th Cir.
    1976).

  As the court said in the English case of Regina v. Gill,
(1963) 1 W.L.R. 841, 846 (Crim. App.):

    The accused, either by the cross-examination of the
    prosecution witnesses or by evidence called on his
    behalf, or by a combination of the two, must place
    before the court such material as makes duress a live
    issue fit and proper to be left to the jury. But, once
    he has succeeded in doing this, it is then for the
    Crown to destroy that defence in such a manner as
    to leave in the jury’s minds no reasonable doubt that
    the accused cannot be absolved on the grounds of the
    alleged compulsion.

Quoted in United States v. Hearst, 563 F.2d 1331, 1336 n.2
(9th Cir. 1977) (per curiam).

                              IV

                         Shymanovitz

   [9] We come now to the central question of whether there
is something about relevant literature per se such that, as held
by Shymanovitz and then followed by the panel in this case,
                   UNITED STATES v. CURTIN                 6153
“ ‘possession of lawful reading material is simply not the kind
of conduct contemplated by Rule 404(b).’ ” Curtin, 443 F.3d
at 1091 (quoting Shymanovitz, 157 F.3d at 1159). After
reviewing the controlling Rules as previously explained in
this opinion, and the case law arising from Rules 401 and 404,
we conclude that no such blanket exclusion or privilege
exists. To revisit Rule 402, “all relevant evidence is admissi-
ble,” except as provided by (1) the Constitution, (2) an Act of
Congress, or (3) by other rules prescribed by the Supreme
Court. We are unable to locate any Act of Congress or
Supreme Court case or Rule or Advisory Note which would
support Shymanovitz’s exclusion of literature as a matter of
law from the reach and scope of either Rule 402 or 404(b). In
fact, Huddleston advises us that “Congress was not nearly so
concerned with the potential prejudicial effect of Rule 404(b)
evidence as it was with ensuring that restrictions would not be
placed on the admission of such evidence.” 485 U.S. at 688-
89. Moreover, we find nothing in the Constitution or in the
First Amendment’s guarantees of free press and free speech
that would support such an exclusion or privilege. It is not
surprising that the panel in Shymanovitz cited to no authority
in support of its declaration regarding literature — none
exists. Not only is there no precedent to support this holding
in Shymanovitz, but the Supreme Court has held on many
occasions in other contexts that opinions and other informa-
tion that otherwise might be entitled to First Amendment pro-
tection are not immune from discovery and use as evidence in
court, as long as they are relevant to an issue in a given case.

   In 1989, for example, Wisconsin successfully prosecuted
Todd Mitchell for aggravated battery and theft. His sentence
was enhanced on the ground that he had intentionally selected
his victim because of the victim’s race. To provide evidenti-
ary support for this “hate crimes” enhancement, the prosecu-
tion introduced evidence that prior to the beating, the
defendant and his accomplices had discussed the racially
charged movie “Mississippi Burning” and they expressed an
intent to “[move] on some white people.” Mitchell challenged
6154               UNITED STATES v. CURTIN
the sentencing enhancement in the Wisconsin Supreme Court
on First Amendment grounds, arguing that the enhancement
statute was overbroad because the evidentiary use of his
speech would necessarily chill the freedom of expression pro-
tected by our Bill of Rights. Mitchell’s argument prevailed in
that forum, and the First Amendment issue made its way to
the United States Supreme Court, which reversed and
remanded to state court. In so doing, the Court said:

    The First Amendment, moreover, does not prohibit
    the evidentiary use of speech to establish the ele-
    ments of a crime or to prove motive or intent. Evi-
    dence of a defendant’s previous declarations or
    statements is commonly admitted in criminal trials
    subject to evidentiary rules dealing with relevancy,
    reliability, and the like.

Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993). See also
Haupt v. United States, 330 U.S. 631 (1947) (The First
Amendment does not prevent the admission in evidence of a
defendant’s political views to demonstrate the defendant’s rel-
evant motive in a prosecution for treason).

   We find another example of this principle in Herbert v.
Lando, 441 U.S. 153 (1979). In that case, Herbert, a public
figure, sued Lando for libel. Id. at 156. In order to attempt to
prove “actual malice” on the part of Lando, as required by
New York Times Co. v. Sullivan, 376 U.S. 254 (1964), Herbert
demanded through discovery access to materials and discus-
sions that were part of the editorial processes of 60 Minutes
and the Atlantic Monthly prior to the publication of the dam-
aging stories. Herbert, 441 U.S. at 157 & n.2. Lando, et al.,
refused to comply, on the ground that the First Amendment
protects “against inquiry into the state of mind of those who
edit, produce, or publish, and into the editorial process.” Id.
at 157. The district court disagreed with Lando. The Supreme
Court agreed with the district court:
                   UNITED STATES v. CURTIN                    6155
    Applying the standard of Fed. Rule Civ. Proc. 26(b),
    which permits discovery of any matter “relevant to
    the subject matter involved in the pending action” if
    it would either be admissible in evidence or “appears
    reasonably calculated to lead to the discovery of
    admissible evidence,” the District Court ruled that
    because the defendant’s state of mind was of “central
    importance” to the issue of malice in the case, it was
    obvious that the questions were relevant and “en-
    tirely appropriate to Herbert’s efforts to discover
    whether Lando had any reason to doubt the veracity
    of certain of his sources, or, equally significant, to
    prefer the veracity of one source over another.” The
    District Court rejected the claim of constitutional
    privilege because it found nothing in the First
    Amendment or the relevant cases to permit or
    require it to increase the weight of the injured plain-
    tiff’s already heavy burden of proof by in effect cre-
    ating barriers “behind which malicious publication
    may go undetected and unpunished.”

Id. at 157-58 (citations omitted).

  In support of this conclusion, the Court said:

       It is also untenable to conclude from our cases
    that, although proof of the necessary state of mind
    could be in the form of objective circumstances from
    which the ultimate fact could be inferred, plaintiffs
    may not inquire directly from the defendants
    whether they knew or had reason to suspect that their
    damaging publication was in error.

Id. at 160.

      Courts have traditionally admitted any direct or
    indirect evidence relevant to the state of mind of the
    defendant and necessary to defeat a conditional priv-
6156               UNITED STATES v. CURTIN
    ilege or enhance damages. The rules are applicable
    to the press and to other defendants alike, and it is
    evident that the courts across the country have long
    been accepting evidence going to the editorial pro-
    cesses of the media without encountering constitu-
    tional objections.

Id. at 165 (footnotes omitted).

       We are thus being asked to modify firmly estab-
    lished constitutional doctrine by placing beyond the
    plaintiff’s reach a range of direct evidence relevant
    to proving knowing or reckless falsehood by the
    publisher of an alleged libel, elements that are criti-
    cal to plaintiffs such as Herbert. The case for making
    this modification is by no means clear and convinc-
    ing, and we decline to accept it.

Id. at 169-70.

       Evidentiary privileges in litigation are not favored,
    and even those rooted in the Constitution must give
    way in proper circumstances. The President, for
    example, does not have an absolute privilege against
    disclosure of materials subpoenaed for a judicial pro-
    ceeding. United States v. Nixon, 418 U.S. 683
    (1974).

Id. at 175 (footnotes omitted).

   We see the same principle — refusing to exclude relevant
evidence from use as evidence in court on free speech or free
press grounds — in other Supreme Court opinions. A case in
point is Branzburg v. Hayes, 408 U.S. 665 (1972), which
refused to create a First Amendment free speech and free
press privilege for news reporters to protect their sources from
grand jury inquiries. In a similar vein, the Court in Zurcher
v. Stanford Daily, 436 U.S. 547 (1978), refused to exempt the
                    UNITED STATES v. CURTIN                 6157
offices of a newspaper from a search with a warrant by law
enforcement officers looking for evidence relevant to an
investigation.

   [10] Accordingly, if news reporters, newspapers, and tele-
vision networks have no First Amendment privilege to with-
hold otherwise relevant evidence from the courts, and if the
President of the United States himself is in the same constitu-
tional boat, we do not believe that Curtin or anyone similarly
situated can use the First Amendment or any other constitu-
tional principle to exclude relevant evidence from the reach of
Rule 401 or 404(b) on the specific ground that the evidence
is “reading material” or literature otherwise within constitu-
tional protection in another setting. We note here that the
Court in Herbert pointed out that the material sought there
could also be used by a defendant to defeat claims of actual
malice, if that is what the material demonstrated — as Curtin
here could have used PDA reading material evidence of
daddy/adult daughter perversions to support his defense. Her-
bert, 441 U.S. at 165 n.15.

   [11] This said, our holding here should not be interpreted
as a holding (1) that the simple possession of any book or
written materials generically similar to a charged crime is
automatically admissible against the possessor defendant, or
(2) that all pornography or obscenity in the possession of a
defendant in these cases is admissible without undergoing the
scrutiny required of Rules 401 and 403. In this respect, our
holdings are properly limited to the facts of this case. For
example, a book such as The Great Train Robbery would not
necessarily be relevant and admissible in a run-of-the-mill
theft case. On the other hand, if the crime charged happened
to be theft of a money shipment from a train, then possession
of the book might possibly be relevant — depending upon the
precise facts and circumstances of the case. All we hold today
is (1) that the information in the stories in Curtin’s possession
in Las Vegas when he intended to contact Christy was rele-
vant in this case, (2) that the First Amendment provides no
6158                  UNITED STATES v. CURTIN
bar to its use as evidence under these circumstances, and (3)
that the district court properly exercised its discretion in so
concluding. In this connection, we note that Curtin is not
being prosecuted for possession of literature, but for crossing
a state line with the intent to engage in sexual acts with a
minor. We are confident in the ability of our trial judges to
discern the difference between relevant and irrelevant written
or graphic materials and that our holding will not inappropri-
ately impinge upon or chill anyone’s legitimate First Amend-
ment rights to possess books or other written materials.

                                  V

                              Rule 403

   Curtin contends that the district court abused its discretion
pursuant to Rule 403 by admitting his stories in evidence. He
contends, as he steadfastly did in the district court, that the
probative value of the stories is substantially outweighed by
the danger of unfair prejudice. The government disputes this
contention and defends the court’s exercise of its responsibil-
ity pursuant to Rule 403.

   Our principle problem with the government’s defense is
that the district court did not read every word of the five dis-
puted stories in preparation for making its balancing decision,
a fact conceded by the government during oral argument to
the three-judge panel.7 Instead, as the court went about the
task of determining the admissibility of this evidence, the
court read only two of the stories in full, Exhibit 7a “My Lit-
tle Sister” and Exhibit 7b “Love for the World,” plus blue
highlighted excerpts — called “snippets” — from the other
three. As for the other three stories, including “Melanie’s
Busy Day,” the court asked for an offer of proof, which was
delivered by the government. As the court said,
  7
   When pressed on this point by the panel, the government fell back on
the claim that any error was harmless, even though appellate counsel
admitted he had not read the complete stories, just summaries.
                        UNITED STATES v. CURTIN                           6159
      So, the only last question I had in my head is assum-
      ing that I let you introduce, in total, the first story,
      maybe the second one, which was, as much as I
      could read, other than the snippets in the other sto-
      ries, I did have a question overnight.8

      I still haven’t quite resolved in my mind as to
      whether I should let you admit the entire rest of the
      other stories, other than just the snippets.

(Emphasis added.) The government represented to the court
that “these stories are admissible for the purpose of establish-
ing . . . intent. The intent, the material element of the crime,
of course, being that he intended to engage in sex with a
minor. The entirety of these stories relate to that, without even
highlighting them.” (Emphasis added.)

   [12] This troubling circumstance raises a question primarily
of procedure or process rather than substance: Was the trial
court in this case required to have read every word of these
stories when exercising its balancing discretion pursuant to
Rule 403 to determine whether their potential for undue preju-
dice substantially outweighed their probative value? Our
answer here is in the affirmative. The inflammatory nature
and reprehensible nature of these abhorrent stories, although
generally relevant, is such that a district court making a Rule
403 decision must know precisely what is in the stories in
order for its weighing discretion to be properly exercised and
entitled to deference on appeal. We see no other way for a
court to make this important decision involving prejudice and
redundancy, especially when the stories are such that a court
finds itself unable to read all of them. In this context, reliance
on an offer of proof simply is not enough.
  8
   Earlier, the court said, “I read the first story and a little bit of the sec-
ond. That’s as far as I could get, which is confirming of Mr. Potter’s state-
ment [that the stories “were extremely prejudicial under a 403 type of
analysis”].
6160               UNITED STATES v. CURTIN
   The record in this case demonstrates why this must be the
rule. Lurking in unread paragraph 9 of “Melanie’s Busy Day,”
Exhibit 7C, is a particularly graphic description of “Melanie”
engaged in sexual acts of mutual oral copulation with, and
masturbation of, a dog. The acts described are enough to sour
the stomach. Under no circumstances was this part of Exhibit
7C admissible with respect to any issue in this case. Had the
district court read Exhibit 7C, the court would no doubt have
spotted this excrescence and required that it be edited out of
the exhibit as both irrelevant and dangerously prejudicial.

   Because evidence of other crimes, wrongs, or acts carries
with it the inherent potential to see the defendant simply as a
bad person and then to convict because of who he is rather
than what he did, a trial court must take appropriate care to
see that this does not happen. The Sixth Circuit has gone so
far as to mandate that a trial court considering Rule 404(b)
evidence automatically conduct a Rule 403 analysis prior to
determining admissibility. As explained in United States v.
Merriweather, 78 F.3d 1070 (6th Cir. 1996), Rule 404(b) is
properly applied as follows:

       Upon objection by the defendant, the proponent of
    the evidence, usually the government, should be
    required to identify the specific purpose or purposes
    for which the government offers the evidence of
    “other crimes, wrongs, or acts.” By so requiring, we
    do not mandate hypertechnicality. It is true that
    whether 404(b) evidence is admissible for a particu-
    lar purpose will sometimes be unclear until late in
    the trial because whether a fact is “in issue” often
    depends on the defendant’s theory and the proofs as
    they develop. Nevertheless, the government’s pur-
    pose in introducing the evidence must be to prove a
    fact that the defendant has placed, or conceivably
    will place, in issue, or a fact that the statutory ele-
    ments obligate the government to prove.
                      UNITED STATES v. CURTIN                     6161
          After requiring the proponent to identify the spe-
      cific purpose for which the evidence is offered, the
      district court must determine whether the identified
      purpose, whether to prove motive or intent or identity
      [or] some other purpose, is “material”; that is,
      whether it is “in issue” in the case. If the court finds
      it is, the court must then determine, before admitting
      the other acts evidence, whether the probative value
      of the evidence is substantially outweighed by the
      danger of unfair prejudice under Rule 403. If the evi-
      dence satisfies Rule 403, then, after receiving the
      evidence, the district court must “clearly, simply,
      and correctly” instruct the jury as to the specific pur-
      pose for which they may consider the evidence.

Id. at 1076-77. Our sister circuit’s rule highlights the critical
importance of a Rule 403 analysis in the pursuit of a defen-
dant’s right to a fair trial.

   [13] The Supreme Court in Bollenbach v. United States,
326 U.S. 607 (1945), has instructed us that “ ‘[i]n a trial by
jury in a federal court, the judge is not a mere moderator, but
is the governor of the trial for the purpose of assuring its
proper conduct and of determining questions of law.’ ” Id. at
612 (quoting Quercia v. United States, 289 U.S. 466, 469
(1933)). In this light, we hold as a matter of law that a court
does not properly exercise its balancing discretion under Rule
403 when it fails to place on the scales and personally exam-
ine and evaluate all that it must weigh. Relying only on the
descriptions of adversary counsel is insufficient to ensure that
a defendant receives the due process and fair trial to which he
is entitled under our Constitution, as this case demonstrates.9
One cannot evaluate in a Rule 403 context what one has not
seen or read. Here, given the depraved and patently prejudi-
cial nature of the irrelevant evidence in Exhibit 7C that the
  9
   Regrettably, neither the government nor the defense alerted the trial
court to this objectionable passage in Exhibit 7C.
6162                 UNITED STATES v. CURTIN
court overlooked, we are unable to conclude — as the govern-
ment would have us do — that this error was harmless.

   The record shows that in all other respects, the court was
sensitive to Rule 403 and went to great lengths to protect the
defendant’s rights. The court pared down the government’s
attempt to offer 144 stories to just 5, and the court held the
government’s feet to the fire on the limited specific purpose
for which the evidence was being admitted, correctly instruct-
ing the jury in the process as required by Rule 105.

   Because this case is returning to the district court for retrial,
we respectfully note that the court would do well to not only
read each of the stories under consideration from start to fin-
ish, but also assiduously to reevaluate their unedited admissi-
bility in the light of Rule 403’s concerns about redundancy.
The government’s attempt to introduce 144 of these stories
was clearly an exercise in overkill, but even the five stories
remaining in the case convey in them more to the jury than
is necessary for the government adequately to make its point.
Unless objected to by the defense, careful editing of the sto-
ries would seem to be appropriate. We leave this task to the
good offices of the district court.

                                VI

                           Conclusion

   [14] The district court did not abuse its discretion in con-
cluding that the stories in Curtin’s PDA in his possession at
the time of his arrest contained relevant evidence pursuant to
Rule 404(b) insofar as they related to sexual acts between
adults and minors. This evidence in this case had probative
value with respect to the intent element of the specific intent
crime for which he was prosecuted. The district court properly
required the prosecution to demonstrate the evidence’s con-
nection to the crime with which Curtin was charged. Having
determined that the evidence was relevant to show intent, the
                       UNITED STATES v. CURTIN                      6163
district court’s remaining responsibility was carefully to limit
the evidence to avoid a violation of Rule 403, i.e., to ensure
that the evidence’s potentially prejudicial effect did not sub-
stantially outweigh its probative value. Here, the court’s dis-
cretion was not properly exercised.

  REVERSED and REMANDED.



KLEINFELD, Circuit Judge, with whom PREGERSON,
KOZINSKI, THOMAS, and BERZON, Circuit Judges, join,
concurring:

   I concur in the reversal of Curtin’s conviction. I agree with
the majority that a trial judge must examine evidence in order
to weigh its probative value against the potential for unfair
prejudice, but disagree about whether the stories in question
were relevant and admissible to show intent.

   We ought to be wary when the government wants to use
what people read against them. Our freedom to read and think
requires a high wall restricting official scrutiny. The govern-
ment (or others) can smear people by revealing what books
they buy and borrow from the library, what magazines they
purchase at the newsstand, what movies they rent at the video
store,1 and what they look at on the internet. And not just for
  1
    Congress has made actionable “wrongful disclosure of video tape
rental or sale records.” 18 U.S.C. § 2710. “The impetus for enacting the
measure arose as a result of Judge Robert Bork’s 1987 Supreme Court
nomination battle, during which a Washington, D.C. newspaper obtained
a list of 146 video tapes the Bork family had previously rented from their
neighborhood store. Members of the Senate Judiciary Committee were
outraged by the invasion into the Bork family’s privacy. Both houses of
Congress acted quickly to outlaw certain disclosures of such clearly pri-
vate information, resulting in the Videotape Privacy Protection Act.”
Dirkes v. Borough of Runnemede, 936 F. Supp. 235, 238 (D.N.J. 1996)
(citing S. Rep. No. 100-599, 100th Cong., 2d Sess. at 16 (1988)).
6164                 UNITED STATES v. CURTIN
smut. Can the government introduce a defendant’s copy of
The Monkey Wrench Gang,2 Lolita,3 or Junky,4 to prove
intent? DVDs of The Thomas Crown Affair to prove intent to
rob a bank,5 or Dirty Harry to prove intent to deprive some-
one of civil rights?6 Huckleberry Finn (with quotes out of
context) to prove hate crime motivation? In the 1950s, people
with leftist books sometimes shelved them spine to the wall,
out of fear that visitors would see and report them. Perhaps
these days they would shelve Huckleberry Finn or The Mon-
key Wrench Gang spine to the wall. Readers should not have
to hide what they read to be safe from the government.

   There is no avoiding the First Amendment implications of
using what people read as evidence of what they did. The
Constitution has long protected our private papers and
thoughts, even those entirely lacking in social value. “If the
First Amendment means anything, it means that a State has no
business telling a man, sitting alone in his own house, what
books he may read or what films he may watch. Our whole
constitutional heritage rebels at the thought of giving govern-
ment the power to control men’s minds.”7 So, in Stanley v.
Georgia, the Supreme Court held the First Amendment pro-
hibits the government from policing the private possession of
obscenity.8 Stanley was decided on the basis that the material
was obscene, not merely pornographic, so as a matter of law
the First Amendment protects private reading material even if
  2
     Edward Abbey, The Monkey Wrench Gang (1975).
  3
     Vladimir Nabokov, Lolita (1955).
   4
     William S. Burroughs, Junky: Originally Published as Junkie Under
the Pen Name of William Lee (1977).
   5
     The Thomas Crown Affair (United Artists 1968) and The Thomas
Crown Affair (Metro-Goldwyn-Mayer 1999).
   6
     Dirty Harry (Warner Bros. 1971).
   7
     Stanley v. Georgia, 394 U.S. 557, 565 (1969).
   8
     “We hold that the First and Fourteenth Amendments prohibit making
mere private possession of obscene material a crime.” Id. at 568.
                       UNITED STATES v. CURTIN                        6165
the material itself is not protected speech because it is
obscene.

   Fantasy is constitutionally protected. “Whatever the power
of the state to control public dissemination of ideas inimical
to the public morality, it cannot constitutionally premise legis-
lation on the desirability of controlling a person’s private
thoughts.”9 Likewise, in Jacobson v. United States the
Supreme Court held a person’s inclinations and ‘fantasies . . .
are his own and beyond the reach of government.’ ”10

   Based on Stanley and Jacobson, Curtin had a First Amend-
ment right to possess and read the disgusting stories he down-
loaded from the internet and to fantasize about the criminal
sexual conduct they describe. He emphatically did not have a
right to attempt to persuade a person under 18 to have sex
with him11 or to travel from California to Nevada “for the pur-
pose” of having sex with a person under 18.12 The trial court
should have managed the admission of evidence so as to
allow the government to prove Curtin’s intent and purpose,
but protect him from being convicted for his execrable taste
in reading material and repulsive fantasies.

   The social evil Congress hoped to prevent, child molesta-
tion, never happened. It couldn’t have, because there was no
child. “Christy13” was an adult FBI agent. Curtin was
charged with attempting to persuade a person under 18 to
engage in sexual activity,13 and travelling in interstate com-
  9
    Id. at 566.
  10
      Jacobson v. United States, 503 U.S. 540, 551-52 (1992) (omission in
original) (quoting Paris Adult Theatre I v. Slaton, 413 U.S. 49, 67 (1973)).
   11
      18 U.S.C. § 2422(b).
   12
      18 U.S.C. § 2423(b).
   13
      18 U.S.C. § 2422(b).
6166                   UNITED STATES v. CURTIN
merce for the purpose of engaging in sexual activity with a
person under 18.14

   Curtin was a would-be child molester if he really thought
christy13 was 13 or 14 years old and really intended to have
sex with her. The only disputed issues in the case were
whether he really believed christy13 was a 13 or 14 year old
girl, and really had an intention to have sexual relations with
her. He readily admitted fantasizing about sex with young
girls, but strenuously denied that he intended to do so.
According to Curtin, he hoped christy13 was a woman in her
thirties who entertained the complementary fantasy of imagin-
ing herself a young girl having sex with an older man.

   The stories should have been excluded (and reading matter
generally ought to be excluded) for lack of relevance. That is
what we held in Guam v. Shymanovitz,15 and there is no good
reason to overrule our own precedent.

   This is not to say that all reading material is irrelevant in
all circumstances. Shymanovitz does not create a rigid barrier
against the introduction of reading material. Sometimes litera-
ture may be relevant and the probative value of evidence a
defendant possessed certain reading material may exceed the
prejudicial effect of admission. If a person is accused of plant-
ing a sophisticated bomb on a train, his possession of an
instruction manual and the train schedule might tend to prove
his guilt. Likewise, evidence that an accused contract killer
owns a copy of Hit Man: A Technical Manual for Indepen-
  14
      18 U.S.C. § 2423(b). The statute is broad, and it is not apparent why
it would not apply to a college freshman arranging a date and driving
across state lines intending to have sex with a 17 year old high school
senior boyfriend or girlfriend. Could Playboy or Cosmopolitan be intro-
duced to prove sexual intent?
   15
Guam v. Shymanovitz, 157 F.3d 1154, 1158 (9th Cir. 1998).
                     UNITED STATES v. CURTIN                   6167
dent Contractors has been held to be sufficiently probative to
outweigh any unfair prejudice.16

   But Curtin’s stories are not a how-to manual. They are fan-
tasy. Fantasy is not reality. It is generally the case that, as
Shymanovitz holds, “[t]he mere possession of reading material
that describes a particular type of activity makes it neither
more nor less likely that a defendant would intentionally
engage in the conduct described and thus fails to meet the test
of relevancy under Rule 401.”17 Barring exceptional circum-
stances, such as instructions for committing a crime otherwise
hard to accomplish, used against one who accomplished it,18
what people read or fantasize should not be used to prove
what they intend to do. Shymanovitz explained that the pos-
session of male homosexual pornography tended to prove that
the defendant “had an interest in looking at gay male pornog-
raphy, reading gay male erotica, or perhaps even, reading
erotic stories about men engaging in sex with underage boys.”19
It did not prove “that he actually engaged in, or even had a
propensity to engage in, any sexual conduct of any kind.”20

   The majority errs by confusing fantasy with intent. Mental
states that would be criminal if carried out include “fantasy-
ing, wishing, desiring, wanting, intending — a continuum.”21
The statutes at issue in this case, like most criminal statutes,
require intent, not mere fantasy. The link between fantasy and
intent is too tenuous for fantasy to be probative. People com-
monly fantasize about doing things they have no intention of
actually doing, or even firmly intend not to do. One may fan-
  16
     See Rice v. Paladin Enters., 128 F.3d 233, 252 (4th Cir. 1997).
  17
Guam v. Shymanovitz, 157 F.3d 1154, 1158 (9th Cir. 1998).
  18
     See Eugene Volokh, Crime-Facilitating Speech, 57 Stan. L. Rev.
1095, 1129 (2005).
  19
Guam v. Shymanovitz, 157 F.3d 1154, 1159 (9th Cir. 1998).
  20
     Id. (emphasis removed).
  21
     Gerald Dworkin & David Blumenfeld, Punishment for Intentions, 75
Mind 396, 401 (1966).
6168                  UNITED STATES v. CURTIN
tasize about riding a motorcycle across the country, but firmly
intend never to do it because of the time, physical exertion
and discomfort, and risk of injury. People go to psychiatrists
for treatment of troubling fantasies that they want to avoid
acting on, such as suicide. Johnny Cash probably could not
have written Folsom Prison Blues without imagining himself
a murderer imprisoned for life — “I shot a man in Reno, just
to watch him die”22 — but there is no reason to suppose that
he ever intended murder in real life.

   No doubt some people commit sex crimes because they
want to turn their fantasies into reality, but most people with
criminal fantasies probably refrain from acting on them,
because they know it would be wrong, or because they do not
want to risk the penalties. And some people probably commit
sex crimes without fantasizing about them at all, because their
minds are addled by drugs or alcohol. “Evidence of predispo-
sition to do what once was lawful is not, by itself, sufficient
to show predisposition to do what is now illegal, for there is
a common understanding that most people obey the law even
when they disapprove of it.”23

   In this case, there are two additional reasons why Rule 401
was not satisfied. First, there was no evidence that Curtin had
read the stories used against him. According to his testimony,
he downloaded 147 stories, combined in a single .zip file. The
prosecutor never asked Curtin whether he actually read the
five stories admitted. And we cannot assume he did, because
of the volume of material. The five stories admitted vary from
12 to 36 pages single-spaced, an average of 20.4 pages. If
they are representative, Curtin had to plow through 2,998
single-spaced pages of this garbage to have read them all,
three times the length of War and Peace. The content of the
stories cannot be relevant to show what was in Curtin’s mind
without foundation to support an inference that he read them.
  22
    Johnny Cash, Folsom Prison Blues (1956).
  23
    Jacobson v. United States, 503 U.S. 540, 551 (1992).
                      UNITED STATES v. CURTIN              6169
   Second, the stories describe a different fantasy from what
Curtin was charged with intending to do. All five stories
admitted into evidence were about incest. They describe sex-
ual relations between fathers and daughters, mothers and sons,
mothers and daughters, and uncles and nieces. Curtin was not
charged with incest. He was charged with traveling in inter-
state commerce with the intent of sexually abusing a person
under 18. If christy13 were real, sex with her would be a
crime, but it would not be incest. Even if proving a person’s
sexual fantasy were relevant to show an intention to carry it
out, a doubtful proposition, it would not be relevant to show
conduct quite different from the fantasy.

   Wisconsin v. Mitchell,24 the majority’s primary authority for
overruling Shymanovitz, does not stand for the proposition
that a person’s reading material, by itself, can be used to
prove a criminal purpose. Mitchell’s viewing of Mississippi
Burning did not prove he was racially motivated; it was his
discussion with friends, where he clearly rejected the movie’s
message, that did so.25 The free press cases the majority cites,
Herbert v. Lando,26 Branzburg v. Hayes,27 and Zurcher v.
Stanford Daily,28 amount to a collection of quotations out of
context. Using a reporter’s materials to prove that he had
actual knowledge of the falsity of what was published, the
Lando issue, has nothing to do with using what someone
reads to prove intent. Even in a wartime treason case, Haupt
v. United States, the Supreme Court held the government
could introduce what a defendant said to prove his treasonous
intentions, not what he merely read.29
  24
     Wisconsin v. Mitchell, 508 U.S. 476 (1993).
  25
     Id. at 480.
  26
     Herbert v. Lando, 441 U.S. 153 (1979).
  27
     Branzburg v. Hayes, 408 U.S. 665 (1972).
  28
     Zurcher v. Stanford Daily, 436 U.S. 547 (1978).
  29
     Haupt v. United States, 330 U.S. 631, 642 (1947).
6170                    UNITED STATES v. CURTIN
   Even if we assume, arguendo, that the stories were relevant
to support an inference of intent, they would still have to be
excluded under Federal Rules of Evidence 403 and 404.

   Rule 404(a) prohibits admitting evidence to prove “action
in conformity” with a “trait of character.”30 Perverse sexual
desire is a trait of character. Using a person’s perverse sexual
fantasies to prove action in conformity therewith is exactly
what subsection (a) of Rule 404 prohibits. The exceptions in
subsection (b), “motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident,”31 are
not a meaningless litany that deletes subsection (a). The sto-
ries admitted against Curtin were not a guide, fictional or oth-
erwise, to arranging a tryst for sex with a minor. They shed
no light on his motives, intentions, or plans. Good prosecution
proves that the defendant committed the crime. Bad prosecu-
tion proves that the defendant is so repulsive he ought to be
convicted whether he committed it or not. Rule 404(a) pre-
vents this sort of bad prosecution. We held in Shymanovitz
that “possession of lawful reading material is simply not the
type of conduct contemplated by Rule 404(b),”32 and we
should follow our precedent. A jury is entitled to decide the
truth, without having the window it looks through covered
with slime.

   I agree with the majority that Federal Rule of Evidence 403
requires reversal, regardless of whether Rules 401 and 404 do.
The district court erred in purporting to exercise its discretion
to decide whether the stories were unfairly prejudicial without
reading them.
  30
      “Evidence of a person’s character or a trait of character is not admissi-
ble for the purpose of proving action in conformity therewith on a particu-
lar occasion.” Fed. R. Evid. 404(a).
   31
      Fed. R. Evid. 404(b).
   32
Guam v. Shymanovitz, 157 F.3d 1154, 1159 (9th Cir. 1998).
                        UNITED STATES v. CURTIN                        6171
   The stories would have to be excluded in this case even if
the judge had read them. Rule 403 “prohibits evidence whose
‘probative value is substantially outweighed by the danger of
unfair prejudice.’ ”33 “The term ‘unfair prejudice,’ as to a
criminal defendant, speaks to the capacity of some conced-
edly relevant evidence to lure the factfinder into declaring
guilt on a ground different from proof specific to the offense
charged.”34 Evidence is unduly prejudicial if it creates “a gen-
uine risk that the emotions of the jury will be excited to irra-
tional behavior” and “this risk is disproportionate to the
probative value of the offered evidence.”35 “Where the evi-
dence is of very slight (if any) probative value, it’s an abuse
of discretion to admit it if there’s even a modest likelihood of
unfair prejudice or a small risk of misleading the jury.”36
Accordingly, trial courts should exclude marginally relevant
but extremely prejudicial evidence.37

   Prejudice is “unfair” if it has an “an undue tendency to sug-
gest decision on an improper basis, commonly, though not
necessarily, an emotional one.”38 Even normal biological
functions induce disgust when exposed to public view. Per-
verse sexual fantasies generate even more intense disgust.
“We accept without need of extensive argument that implica-
tions of child molestation, homosexuality, and abuse of
women unfairly prejudice a defendant.”39 In United States v.
  33
     United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir.
2005)(quoting Rule 403).
  34
     Old Chief v. United States, 519 U.S. 172, 180 (1997).
  35
     United States v. Ham, 998 F.2d 1247, 1252 (4th Cir. 1993) (quoting
United States v. Masters, 622 F.2d 83, 87 (4th Cir. 1980)).
  36
     United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005)
(quoting United States v. Hitt, 981 F.2d 422, 424 (9th Cir. 1992)).
  37
     See, e.g., United States v. Gillespie, 852 F.2d 475, 479 (9th Cir. 1988)
(“Evidence of homosexuality is extremely prejudicial.”).
  38
     Fed. R. Evid. 403 advisory committee’s note.
  39
     United States v. Ham, 998 F.2d 1247, 1252 (4th Cir. 1993) (footnote
omitted).
6172                 UNITED STATES v. CURTIN
Harvey, the Second Circuit held the admission of testimony
concerning videotapes depicting “people performing gross
acts involving human waste, and people engaging in bestiality
and sadomasochism” created “disgust and antagonism”
toward the defendant, “and resulted in overwhelming preju-
dice against him.”40 And in United States v. Grimes, the Fifth
Circuit excluded stories as unfairly prejudicial because they
were “vile in their graphic and violent nature: young girls in
chains, a young girl in handcuffs, and references to blood, for
example.”41

   Curtin’s stories were used to make him disgusting to the
jury. They portray every variety of incest. “[I]ncest has had a
rare power to disgust.”42 Their strong tendency to produce dis-
gust outweighs any probative value they might have to prove
an intention to have (non-incestuous) sex with a person under
18. I disagree with the majority’s suggestion that the district
court can cure this unfair prejudice by redacting parts of the
stories, including the bestiality in one of the stories. Exclud-
ing this material might make the stories marginally less nau-
seating, and thus marginally less prejudicial. But it would also
make the stories appear more relevant than they actually are,
and thus amplify the prejudice of admitting them at all.

   I agree with the majority that the district court’s error was
so prejudicial we cannot deem it harmless. When we discover
a non-constitutional error, “[w]e must reverse unless there is
a ‘fair assurance’ of harmlessness or, stated otherwise, unless
it is more probable than not that the error did not materially
affect the verdict.”43 The jury could certainly have convicted
Curtin, based on the emails and his arrival at the bowling
alley. Alternatively, the jury could have believed Curtin’s
  40
     United States v. Harvey, 991 F.2d 981, 996 (2d Cir. 1993).
  41
     United States v. Grimes, 244 F.3d 375, 385 (5th Cir. 2001).
  42
     Richard A. Posner, Sex and Reason 201 (1994).
  43
     United States v. Morales, 108 F.3d 1031, 1040 (9th Cir. 1997) (en
banc) (citation omitted).
                      UNITED STATES v. CURTIN                     6173
account and acquitted. He testified that he never believed
christy13 was really 13 or 14, because most people in internet
chat rooms are role-playing. Also, christy13 said she had
never kissed a boy or talked about sex with her friends, which
he thought unlikely. His account may strike us as unlikely, but
we are not the jury. He is entitled to have a jury decide in a
fair trial whether he committed the crime charged.

   The law of evidence affects what kind of a country we live
in. Fantasies and dreams are not intentions, or close to them.
The reading material people get from libraries, bookstores,
newsstands, and the internet should generally not be used to
prove that they intended to do what it portrays, because such
evidentiary use “would compel all persons to choose the con-
tents of their libraries with considerable care; for it is the
innocent, and not just the guilty, who are sometimes the sub-
ject of good-faith prosecutions.”44 However repulsive a per-
son’s dreams or fantasies may be, they offer little support for
an inference of an intention to act on them. According to
Blackstone, “the tyrant Dionysius is recorded to have exe-
cuted a subject, barely for dreaming that he had killed him;
which was held for a sufficient proof, that he had thought
thereof in his waking hours. But such is not the temper of
English law.”45 Nor should it be the temper of ours.



McKEOWN, Circuit Judge, with whom PREGERSON,
KOZINSKI, THOMAS, and BERZON, Circuit Judges, join,
concurring:

   All fifteen judges on the en banc court agree on one undis-
puted fact and on the single reason to remand this case: the
district judge did not read all of the pornographic stories
  44
Guam v. Shymanovitz, 157 F.3d 1154, 1159 (9th Cir. 1998) (emphasis
in original).
   45
      William Blackstone, 4 Commentaries *79.
6174                UNITED STATES v. CURTIN
admitted into evidence to weigh their probative value against
the potential for unfair prejudice. Nothing more needs to be
said.

   Instead of simply stopping at deciding the case, the major-
ity goes on at length about whether to overrule Guam v. Shy-
manovitz, 157 F.3d 1154 (9th Cir. 1998), which has nothing
to do with the failure to review the evidence, and speculates
about how the Federal Rules of Evidence might play out on
remand. The bulk of the majority’s discourse is dicta. See
United States v. Henderson, 961 F.2d 880, 882 (9th Cir. 1992)
(defining dicta as language that is “unnecessary to [the
court’s] holding”). Once the case goes back to the district
court, we don’t know how it will be resolved. Maybe there
will be a plea. Or, if there is a retrial, we don’t know what
evidence the prosecutor will offer or how the district court
will rule. Indeed, after this appeal, the prosecution may well
reevaluate the need or admissibility of these salacious stories.
Nonetheless, the majority offers a far-ranging discourse on
Rules 401, 403, and 404, among other matters.

   The case can be resolved on a simple principle. I see no
reason to go further. Not surprisingly, the breadth of the
majority’s opinion prompted Judge Kleinfeld’s thoughtful
concurrence, which expresses concerns that I share.



WARDLAW, Circuit Judge, concurring:

   I concur only in the result. On the record before us, I cannot
say that the district court abused its discretion by finding some
portions of five recently downloaded stories that Curtin had
in his possession relevant and admissible to show motive and
intent. The district court erred, however, by failing to deter-
mine which portions of the stories it deemed relevant. It fur-
ther abused its discretion by failing to conduct a proper Rule
403 analysis. And, unlike some of my colleagues, I do not
                    UNITED STATES v. CURTIN                  6175
read Guam v. Shymanovitz, 157 F.3d 1154 (9th Cir. 1998), to
hold that the possession of lawful reading material is never
admissible to prove intent under any circumstances.

   Notwithstanding the Rule 403 error, the district court’s lim-
iting instructions were extensive and necessary here to cabin
the jury’s consideration to the relevant aspects of the admitted
stories. The court emphasized, “No one can be convicted for
simply their proclivity or thoughts.” This directive recognized
the very real concerns Judge Kleinfeld discusses in his con-
currence, which I share. Through it, the district court properly
sought to restrain the jury from going down the path of Big
Brother.

   The use of lawful reading material to prove intent is a dan-
gerous business, and any district court that considers admit-
ting such evidence should carefully weigh both its relevance
and the concerns embodied in Rule 403. What is clear from
the record is that the district court did not read the entirety of
the five stories that it admitted into evidence and gave to the
jury. The district court certainly did not consider the relevance
of each story in tandem with a proper Rule 403 analysis for
both prejudice and cumulative evidence. I would therefore
reverse and remand. Upon retrial, the district court should
reevaluate each of the stories in its entirety to determine
which portions are relevant, as well as which portions, though
relevant, must be excluded under Rule 403.